—Appeal from order, Supreme Court, New York County (Paula Omansky, J.), entered August 3, 2000, which, insofar as appealed from as limited by the brief, declined to rule on the validity of plaintiffs order to show cause, unanimously dismissed, with costs to plaintiff.
Inasmuch as defendant landlord did not move, pursuant to CPLR 5704, to vacate the temporary restraining order (TRO) enjoining it from terminating tenant’s lease, and accepted tenant’s back rent payment during the pendency of the TRO, thereby permitting tenant to cure its default, the appeal has been rendered moot. Concur — Nardelli, J. P., Tom, Andrias, Lerner and Marlow, JJ.